Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/06/2021.
Claims 1, 11 and 13 have been amended.
Claims 1-13 are pending in the instant application.
Claims 3, 6, 7, 11-13 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTOI et al (US 4,325,741).
Applicant’s claims are directed to a method of making a composition comprising of: providing a solution containing decrystallized silk fibroin with crystalline-forming 
	OTOI teaches fibroin powder, wherein powder reads on crystalline, has good properties for using in cosmetics, but do not permit microscopically intimate mixing with pigment particles (see col. 2, line 48-65), which are commonly used in cosmetics. To overcome this, OTOI teaches a method of making a silk fibroin-coated pigment (see abstract; and col. 1, line 5-11)) composition comprised of: first, dissolving the fibroin in a solvent, such as lithium bromide solution (see col. 3, line 25-30), which is a metal salt, or with an acidic solution using acetic acid (see col. 11, line 15-17), and dispersing a carrier pigment into the resulting fibroin solution (see col. 3, line 33-34; note, the fibroin cannot be in crystal form because it has been dissolved, thus the fibroin has been decrystallized), which reads on providing a solution comprising decrystallized silk fibroin with crystalline-forming regions and a colourant, wherein the concentration of the solutions may vary according to the type of solute used, temperature and the like (see col. 6, line 22-24), wherein an example of temperature used was at a temperature of 60-95°C (see col. 6, line 43-45) to dissolve the fibroin; subjecting the solution to agitation of high shear (see col. 8, line 10-11) or ultrasonic waves is carried out by placing the pigment-loaded aqueous fibroin solution in an ultrasonic wave generator (see col. 8, line 38-42), which reads on ultrasonication, which increases the rate of B-configuration of the fibroin (see col. 8, line 54-58); then dehydrating by centrifugation and dried to absolute dry state by  with a drying step at temperature of 60-120°C, which would inherently recrystallize the fibroin because of the removal of water/solvent. Note, it is obvious that there is still some 
	 OTOI does not teach the exact heating temperature range of 50-65°C or time duration for recrystallization as claimed by Applicant.
The references do not specifically teach exact range of heating temperature and time duration for dissolving the fibroin into a solution or heating temperature and time duration to dry out a wet fibroin-pigment composition into a dry crystal as claimed by Applicant.  However, the prior art teaches similar ranges for dissolving a fibroin into a solution and for drying out a wet fibroin-pigment composition into a dry state to form a crystal. The heating temperature and time to remove the solvent/water in a method of crystallizing solution of fibroin or to dry a wet composition into a crystal is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal heating temperature and time in order to best achieve the desired results, such as dissolving a fibroin into solution or drying out a large volume or small volume of wet fibroin-pigment composition into a dry state to form a crystallization of the fibroin with the iron oxide pigment/colorant.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of heating temperature and time to dissolve a fibroin . 

Claims 1-2, 4-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTOI et al (US 4,325,741) in view of MAGOSHI et al (Crystallization of silk fibroin from solution. Thermochimica Acta 352-353 (2000) 165-169.
	As discussed above, OTOI teaches Applicant’s invention.
	OTOI does not teach in details about the silk fibroin came from Bomnyx mori silkworm or the ultrasonic setting.
	MAGOSHI teaches crystallization of silk fibroin from solution (see title), wherein the silk fibroin is from Bomnyx mori silkworm (see pg. 165, 2nd col). The evaporation of water from liquid silk, wherein the silk fibroin crystallizes when weight loss of water reaches 40% at the temperatures below 120°C. The crystallization occurs 20 min after the specimens are put at above 100°C and 1-3 h at below 100°C. In the DSC curve of liquid silk of domestic silk Bombyx mori, the α-β transition occurs at 51°C. The crystallization temperatures of wild silk Antheraea yamamai, Antheraea pernyi and Dictyoploa japonica are 59, 67 and 62.5°C, respectively (see abstract). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use silk fibroin that came from Bomnyx mori silkworm. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because it’s well known in the prior art that silk fibroin comes from Bomnyx mori silkworm.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to heat at 51°C. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because MAGOSHI teaches crystallization of fibroin can occur at this temperature.
The references do not specifically teach the ultrasonication parameters as claimed by Applicant.  However, the prior art teaches using ultrasonication to increase the rate of B-configuration. Thus, the ultrasonication in a method of crystallizing solution of fibroin is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal the ultrasonication in order to best achieve the desired results, such as crystallization of the fibroin with the iron oxide pigment/colorant in B-configuration.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ultrasonication would have been obvious at the time of Applicant's invention. 

Response to Arguments
	Applicant argues that it was already demonstrated that a mixture containing decrystallized fibroin and the colourant was subject to ultrasonication and that the mixture was maintained at 50°C to 65°C for 1 minute to 60 minutes for the recrystallization. That is to say, during ultrasonication, the mixture was already at such a temperature range and after ultrasonication is stopped, the mixture continued to be held at such a temperature range. Neither Otoi nor Magoshi teaches such a feature.
In column 8 lines 3-11 of Otoi, Otoi teaches that coagulation of the pigment loaded fibroin solution may involve addition of a coagulating salt, aeration, using an isoelectric point, ultrasonic waves, agitation at a higher shear rate, or a combination thereof. Evidently from this disclosure, Otoi does not even teach to subject a mixture containing decrystallized fibroin and colourant to ultrasonication at 50°C to 65°C and maintaining such a temperature for 1 minute to 60 minutes after the ultrasonication stops, for the recrystallization. In fact, Otoi teaches that the exposure to ultrasonic waves is conducted at room temperature (see column 8, lines 38-44). Moreover, the Examiner recognizes Otoi does not even disclose heating to such a temperature range for the recrystallization.
	The Examiner finds this argument unpersuasive, because in Applicant’s specification at [0076], the solution was placed in an oven at 60°C for 4 hours to dissolve the fibroin, then centrifuged at 4°C for 20 minutes (see specification Example 2b at [0076]), then colorant was mixed with the fibroin solution and external energy was applied to promote B-sheet formation (see Applicant’s specification at [0078]) then the mixture was “maintained” at 50-60°C  to extend the B-sheets formation (ensure complete crystallization), which is simply drying the mixture to form dry crystalline. Thus, the term 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618